The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the instant application filed on 10/27/2020.
Claims 1, 12, and 20 are independent method claims. Claims 1-25 are pending in this application and presented for examination on merits.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 10/27/2020 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP §609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25 are rejected under 35 U.S.C. 101 because the claims do not amount to significantly more than an abstract idea.
Regarding claim 20, the claim recites language of: 
“receiving a document access request to access a document from a document authoring application, the document access request comprising a blockchain reference indicative of a blockchain having stored therein the document; 
identifying the blockchain corresponding to the blockchain reference and accessing a block of the blockchain storing a latest version of the document; and 
transmitting a temporary file corresponding to the latest version of the document to the document authoring application.”
a/ Analysis under Step 2A, Prong I:
The step of “identifying the blockchain corresponding to the blockchain reference”, as drafted, is process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental mind (e.g., “identifying …” step) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
b/  Analysis under Step 2A, Prong II:
The remaining limitations do not integrate the judicial exception into a practical application. For instance, the additional elements, e.g., “a document management system” is known as generic computing component/unit for performing the computing functions of the above indicated of “identifying…” step which amounts no more than mere instructions to apply the exception using the generic computing component/unit having at least a processor or a memory, see Mayo, 566 U.S. AT 84.  Next, the additional limitation of “receiving a document access request…”, “accessing a block of the blockchain…”, and “transmitting a temporary file…” represent an insignificant extra solution activity because this additional step including in the claim as the computing functions that do not integrate into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)-(h).
c/ Analysis under Step 2B:
Furthermore, independent 20 does not include additional elements/limitations beyond the judicial exception that, alone or in combination, are not “well-understood, routine, conventional” (see MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a document management system” for performing the “receiving a document access request…”, “identifying the blockchain… and accessing a block of the blockchain…”, and “transmitting a temporary file…” steps amounts to no more than mere instructions/functions to apply the exception using the highly generic computing component/unit (e.g. , having at least a processor or a memory) and are being only used as tools that are well-understood, routine, conventional amount to no more than implementing the abstract idea with a computerized system. Merely instructions to apply an exception using at least a generic computer component cannot provide an inventive concept.  Next, the claim recites additional steps of “receiving a document access request…”, “accessing a block of the blockchain…”, and “transmitting a temporary file…” represent an insignificant extra solution activity because these additional steps including in the claim as the computing functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering and transmitting data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, and storing/retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Their collective functions merely provide conventional computer implementation. 
For the at least above reasons, the limitations in claim 20, that are considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claims 21-25 depend on independent claim 20 and include all the limitations of claim 20; and hence, claims 21-25 recite the same as being the above abstract idea as well as under the Step 2A (Prong I, Prong II), and Step 2B.
Regarding claim 21, the claim recites additional limitations of “receiving an audit request for an audit trail of the document from the document authoring application, the audit access request comprising the blockchain reference; obtaining the audit trail of the blockchain corresponding to the blockchain reference; and transmitting the audit trail to the document authoring application.” which do not integrate the judicial exception into a practical application. The claim language provides further definition of the audit access request comprising the blockchain reference which does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Also, the additional steps of “receiving an audit request…”, “obtaining the audit trail…”, and “transmitting the audit trail…” represent an insignificant extra solution activity because these additional steps including in the claim as the computing functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering and transmitting data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claim 22, the claim recites further additional limitation of “wherein receiving the document access request from the document authoring application comprises receiving the document access request from a software add-in of the document authoring application configured to interface the document authoring application with the document management system; and wherein receiving the audit request comprises receiving the audit request from the software add-in of the document authoring application”, which do not integrate the judicial exception into a practical application. The additional steps of do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  The additional element of “the document management system” and “the software add-in” are generic computing components and are being only used as computing tools.  Also, the additional steps of “…receiving the document access request…”, “…configured to interface the document authoring application…”, and “…receiving the audit request…” represent an insignificant extra solution activity because these additional steps including in the claim as the computing functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, and presenting data vis graphical user interface, see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Thus, the claim does not include additional limitation/element that is sufficient to amount to significantly more than the judicial exception because the additional limitations/elements, when consider both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claim 23, the claim recites further additional limitation of “receiving a document save request from the document authoring application, the document save request comprises the blockchain reference and a current version of the document; identifying the blockchain corresponding to the blockchain reference of the document save request; and storing the current version of the document as a new block of the blockchain.” in which the step of “identifying the blockchain…”, as drafted, is a mental process as performing in the mind that falls within the “Mental Processes” grouping of abstract idea (see MPEP 2106.04 (a)(2), part III).  Plus, the additional element of “receiving aa document save request…” having the blockchain reference and a current version of the document does not integrate the judicial exception into a practical application. For instance, the additional step of “receiving…” and “storing the current version of the document…” represent insignificant extra solution activities because these additional steps including in the claim as the computing functions that do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, and storing and retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Thus, the claim does not include additional limitation/element that is sufficient to amount to significantly more than the judicial exception because the additional limitations/elements, when consider both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claim 24, the claim recites further additional limitation of “…generating an encrypted version of the current version of the document based on encrypting the current version of the document with a symmetric encryption key; generating an encrypted version of symmetric key based on encrypting the symmetric encryption key with a public key of a user that created the current version of the document; and storing in the new block the encrypted version of the current version of the document and the encrypted version of symmetric key.” in which the additional steps of “generating an encrypted version of the current version…”, “generating an encrypted version of symmetric key…” and “…that created the current version…”, “encrypting the current version…” and “encrypting the symmetric encryption key…” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, and a symmetric encryption key with a public key is being only used as a tool.  Also, the steps of “storing in the new block the encrypted version…” does not integrate the judicial exception into a practical application. For instance, the additional step of “storing…” represents insignificant extra solution activities because this additional step including in the claim as the computing functions that do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of storing and retrieving information in memory, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Thus, the claim does not include additional limitation/element that is sufficient to amount to significantly more than the judicial exception because the additional limitations/elements, when consider both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claim 25, the claim recites further additional limitation of “…obtaining a private key of a user that created the latest version of the document based on a user identifier stored in the block; decrypting an encrypted symmetric encryption key stored in the block with the private key to obtain a symmetric encryption key; and decrypting an encrypted version of the document stored in the block with the symmetric encryption key to obtain the latest version of the document.” which do not integrate the judicial exception into a practical application.  The additional steps of “decrypting an encrypted symmetric encryption key s…; and decrypting an encrypted version...” do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, and a symmetric encryption key with a public key is being only used as a tool.  Also, the step of “obtaining a private key…” does not integrate the judicial exception into a practical application. For instance, the additional step of “obtaining…” represents insignificant extra solution activities because this additional step including in the claim as the computing functions that do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field of gathering data via network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitation/element that is sufficient to amount to significantly more than the judicial exception because the additional limitations, when consider both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

For at least above reasons, claims 20-25 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 10-12, 17, 19-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US Pub. No. 20200159891 (hereinafter as “Patel”).
Regarding independent claim 1, Patel teaches a method for accessing a document by a document authoring application, the method comprising: 
obtaining, by the document authoring application, a blockchain reference from a virtual file of a computing device (fig. 1, element 116 wherein the virtual execution environment storing the virtual file (e.g., virtual image, etc.), fig. 12 is shown the blockchain having plurality of Blocks, each Block storing the virtual file (e.g., video file) and metadata see further in fig. 13; par. [0104] “…The digital content of each block may be referenced or accessed by obtaining or querying the hash value of a block of interest and then looking up that has value in the storage area, which is stored in correspondence with the actual digital content. This operation may be performed, for example, a database gatekeeper.”, wherein the hash value is interpreted as the blockchain reference and par. [0172] “An example of the hashing performed in a blockchain 2000 is illustrated in FIG. 20, where input information (e.g., .pdf document, a Virtual Machine (VM) image, and a log file entry) of varying lengths produce unique fixed 256-bit outputs”), the virtual file corresponding to a document stored in a blockchain by a document management system remote from the computing device (see again in par. [0172] as quoted above, and fig. 1 and fig. 7, element 754 – Server is interpreted as the document management system remote from the user device entities 1 and 2 as interpreted as the computing device, and fig. 5, element 530 is interpreted as the document, which is corresponded to the blockchain 520 having the blocks storing the video/virtual files with metadata and other related information/refences, see fig. 12), the blockchain reference indicative of the blockchain having stored therein the document (see again at figs. 12-13, e.g., blocks of blockchain, hash value, and reference information, and figs. 7 and 9B via “Signatures” in the Smart Contract and the data block 950, at element 980 via “Signatures”=reference);
transmitting, by the document authoring application, a document access request to the document management system, the document access request comprising the blockchain reference (see technique in fig. 14 and fig. 17, wherein the “Application” is interpreted as the document authoring application; and par. [0053] “the chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, and par. [0055] as well for transmitting request algorithm).
receiving, by the document authoring application, a temporary file corresponding to a latest version of the document from the document management system (par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”; and pars. [0117] wherein the “version number” includes/indicates the new/latest version, and [0118]); and 
outputting, by the document authoring application, at least in part contents of the document from the temporary file (par. [0172] “implementing smart contract code that will gather (or collect) the original video file and metadata, create an object holding this information and then input the object into a cryptographic hash function. The hash function may be, for example, SHA-256 which always provides a 256-bit output”) irrespective of the size of the input. An example of the hashing performed in a blockchain 2000 is illustrated in FIG. 20, where input information (e.g., .pdf document, a Virtual Machine (VM) image, and a log file entry) of varying lengths produce unique fixed 256-bit outputs.”, wherein the output of smart contract and hash codes are interpreted as outputting at least in part contents, and par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file).  

Regarding claim 5, Patel teaches: 
wherein the temporary file further comprises the blockchain reference (pars. [0004]; par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”), 
the method further comprising: transmitting, by the document authoring application, a document save request to the document management system (par. [0033] “…store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file, and a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain”, and pars. [0047-48] via “receive and store” algorithm), the document save request comprises the blockchain reference of the temporary file and a current version of the document (Patel: par. [0052] “…Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary data” and “smart contract” of the blockchain is interpreted as the blockchain reference, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself… local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage …”; and pars. [0117] wherein the “version number” is indicated the current/lastest version, and [0118]).  

Regarding claim 6, Patel teaches: 
wherein the document authoring application is running on the computing device (see fig. 1, elements 120 and 124 are interpreted as the document authoring application which is running on the computing device, see fig. 10), and 
wherein the method further comprises: providing, by the computing device, a virtual file system comprising the virtual file (fig. 1 element 116, “Blockchain Protocol Layer (Virtual Execution Environment), and par. [0052] a virtual machine having a temporary data structure is interpreted as virtual file, par. [0172] “a Virtual Machine (VM) image”=virtual file), the virtual file system corresponding to documents stored in blockchains by the document management system and authorized to be accessed by the computing device (fig. 1 and 17 as explained above for authoring the file/documents).  

Regarding claim 7, Patel teaches: 
wherein a shell extension and/or a background service runs on the computing device (pars. [0039] and [0047] e.g., blockchain base or platform services (e.g., cryptographic trust services, etc.), which interpreted as the background service) and 
wherein the shell extension and/or the background service provide the virtual file system (fig. 1 element 116, and par. [0047], e.g., blockchain base or platform services (e.g., cryptographic trust services, virtual execution environment, etc.)).  

Regarding claim 10, Patel teaches: wherein the document has multiple versions and each version of the document is stored by a separate block of the blockchain (see figs. 9B and 12, wherein each block of the blockchain contain unique version, see par. [0098] “An entry block is then formed to include first tracking value and to include or reference the video file, at 1173. The entry block may be a genesis block including or referencing the original video file or may be a new appended block in the blockchain including or referencing data and/or changes performed relative to the original video file. In this latter case, the blockchain may, for example, reference n−1 versions of the original video file (e.g., which may be the original video file itself or a processed version of that file)…”, and par. [0101] as well disclose the multiple versions of the video file=document, see [0102] “The digital content may include one or more media files and associated information. The media files may contain images, video, graphics, animations, web pages, documents, or other forms of digital content. The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content,…”).  

Regarding claim 11, Patel teaches: wherein the document authoring application is running on at least one server remote from the computing device (see fig. 1, and pars. [0032-35] disclose the application is running on the server remote (e.g., a centralized database server) separates from the client/user computing devices, [0102] “The digital content may include one or more media files and associated information. The media files may contain images, video, graphics, animations, web pages, documents, or other forms of digital content. The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content,…”).

Regarding claim 12, Patel teaches a method for accessing document by a computing device, the method comprising: 
providing, by the computing device, virtual file system comprising one or more virtual files (fig. 1, element 116, e.g., “virtual execution environment”=virtual file system; and element 124, 120, e.g., applications=virtual files), each one of the one or more virtual files corresponding to a respective document stored in a blockchain by a document management system (fig. 11B, wherein the media file is interpreted as the virtual file stored int eh blockchain, see figs. 3 and 13);
receiving, by the computing device, user input to open a document corresponding to a selected virtual file of the one or more virtual files (figs. 1-2 shown as the user input to open a document, e.g., smart contract for accessing blocks of blockchain having media/video=virtual file(s)), the selected virtual file comprises a blockchain reference indicative of the blockchain having stored therein the document (fig. 5, via capture video, dock/sync/change, upload implement the selected virtual file technique; and par. [0052] “…The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private…”, wherein the code is interpreted as the blockchain reference),
causing a document authoring application to transmit a document access request for the document corresponding to the selected virtual file to the document management system (see fig. 3 including the certificate authority transmit a document, e.g., smart contract, video files, etc. via blockchain network/platform, see figs. 5 and 7), the document access request comprising the blockchain reference (par. [0103] “the digital content may be included in and accessed from the blockchain itself. For example, each block of the blockchain may store a hash value of reference information (e.g., header, tracking value, etc.) along the associated digital content. The hash value and associated digital content may then be encrypted together. Thus, the digital content of each block may be accessed by decrypting each block in the blockchain, and the hash value of each block may be used as a basis to reference a previous block…”)
receiving, by the computing device, contents of the document corresponding to the selected virtual file (e.g., digital contents of the video=virtual file(s) , see pars. [0002-3]; par. [0098] “by authorizing a blockchain for the video file at 1171. A first tracking value is then generated based on first data and the video file received from a blockchain participant, at 1172. The first data may be indicative of various characteristics or attributes of the video file, as described in greater detail herein. An entry block is then formed to include first tracking value and to include or reference the video file, at 1173. The entry block may be a genesis block including or referencing the original video file or may be a new appended block in the blockchain including or referencing data and/or changes performed relative to the original video file…”); and
outputting, by the computing device, at least in part the contents of the document (par. [0052] “the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform.”, and pars. [0104-105]).

Regarding claim 17, Patel teaches:
receiving user input to save a current version of the document (par. [0003] “ an interface, a storage area, and a processor that is configured to perform one or more of an interface to receive and store a video file, a storage area to store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file, …”); and
causing the document authoring application to transmit a document save request to the document management system (again par. [0003] “receive and store a video file”), the document save request comprises the blockchain reference and the current version of the document (pars. [0033] “…store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file, and a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain”, and pars. [0047-48] via “receive and store” algorithm, and pars. [0117] wherein the “version number” is indicated the current/lastest version, and [0118]).
Regarding claim 19, Patel teaches: wherein the document has multiple versions and each version of the document is stored by a separate block of the blockchain (see figs. 9B and 12; and par. [0098] “An entry block is then formed to include first tracking value and to include or reference the video file, at 1173. The entry block may be a genesis block including or referencing the original video file or may be a new appended block in the blockchain including or referencing data and/or changes performed relative to the original video file. In this latter case, the blockchain may, for example, reference n−1 versions of the original video file (e.g., which may be the original video file itself or a processed version of that file)…”, and par. [0101] as well disclose the multiple versions of the video file=document).

Regarding independent claim 20, Patel teaches a method for accessing a document by a document management system (fig. 3 teaches the accessing certificate document via blockchain network processing), the method comprising: 
receiving a document access request to access a document from a document authoring application (see fig. 1 for accessing the document from authoring application 124 via API 120; fig. 4, element 425 via grant access to asset stores in database 428 and smart contract=document, see fig. 7), the document access request comprising a blockchain reference indicative of a blockchain having stored therein the document (fig. 7 and fig. 11, wherein the chaincode is interpreted as the blockchain reference; and fig. 13 element 1220, e.g., hash value and reference information, par. [0096] “…the blockchain for the digital content is generated based on a version of the video file, …”); 
identifying the blockchain corresponding to the blockchain reference (figs. 3 and 12, element 1200 – blockchain having blocks (fig. 13 described each of blocks in identified blockchain) and accessing a block of the blockchain storing a latest version of the document (see fig. 9B, wherein each data block of the blockchain storing “version” of file”, pars. [0117] wherein the “version number” is indicated the new/latest version, and [0118]); and 
transmitting a temporary file corresponding to the latest version of the document to the document authoring application (see par. [0098] “An entry block is then formed to include first tracking value and to include or reference the video file, at 1173. The entry block may be a genesis block including or referencing the original video file or may be a new appended block in the blockchain including or referencing data and/or changes performed relative to the original video file. In this latter case, the blockchain may, for example, reference n−1 versions of the original video file (e.g., which may be the original video file itself or a processed version of that file)…”, wherein the “n-1 versions” include latest version, and par. [0101] as well disclose the multiple versions of the video file=document; and par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”).  

Regarding claim 23, Patel teaches: 
receiving a document save request from the document authoring application (par. [0003] “ an interface, a storage area, and a processor that is configured to perform one or more of an interface to receive and store a video file, a storage area to store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file, and a processor to append each of the plurality of blocks), the document save request comprises the blockchain reference and a current version of the document (pars. [0033] “…store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file, and a processor to append each of the plurality of blocks, except an entry block, to a previous block of the plurality of blocks with no change to the previous block to form the blockchain”, and pars. [0047-48] via “receive and store” algorithm, and pars. [0117] wherein the “version number” is indicated the current/lastest version, and [0118]); 
identifying the blockchain corresponding to the blockchain reference of the document save request (par. [0003] “one or more of an interface to receive and store a video file, a storage area to store a blockchain that references the video file, the blockchain which includes a plurality of cryptographically linked blocks in an ordered sequence, each of the plurality of blocks which includes a header, a version of the video file with metadata, and a tracking value, the version of the video file in each of the plurality of blocks which corresponds to an original version of the video file or a processed version of the video file,…”); and 
storing the current version of the document as a new block of the blockchain (fig. 9A illustrated an embodiment of a process to add a new block to a distributed ledger of a blockchain; and par. [0098] “a new appended block in the blockchain including or referencing data and/or changes performed relative to the original video file. In this latter case, the blockchain may, for example, reference n−1 versions of the original video file (e.g., which may be the original video file itself or a processed version of that file).“).  

Regarding claim 24, Patel teaches wherein storing the current version comprises: 
generating an encrypted version of the current version of the document based on encrypting the current version of the document with a symmetric encryption key (pars. [0098] “reference n−1 versions of the original video file (e.g., which may be the original video file itself or a processed version of that file).“), and [0054] “…a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set)” and par. [0134] “a symmetric encryption is used”); 
generating an encrypted version of symmetric key based on encrypting the symmetric encryption key with a public key of a user that created the current version of the document (par. [0079] “a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like.”; and par. [0134] “public keys…”); and 
storing in the new block the encrypted version of the current version of the document and the encrypted version of symmetric key (pars. [0098 and 134] as explained above to storing versions and symmetric encryption key). 

Regarding claim 25, Patel teaches wherein accessing the block of the blockchain storing the latest version of the document comprises: 
obtaining a private key of a user that created the latest version of the document based on a user identifier stored in the block (pars [0134], e.g., “private keys, public keys,…” and [0173] “a public key – private key pair”); 
decrypting an encrypted symmetric encryption key stored in the block with the private key to obtain a symmetric encryption key (par. [0133] “decrypting the tracking value of the block that is most currently included (e.g., the last (N.sup.th) block), and then continuing to decrypt the tracking value of the other blocks until the genesis block is reached and the original video file is recovered. The decryption may involve decrypting the headers and video files and associated metadata at each block, as well.”, and pars [0134], e.g., “private keys, public keys,…” and [0173] “a public key – private key pair”, and [0173] “The encrypted file f(file) may be decrypted 210”); and 
decrypting an encrypted version of the document stored in the block with the symmetric encryption key to obtain the latest version of the document  (par. [0133] “decrypting the tracking value of the block that is most currently included (e.g., the last (N.sup.th) block), and then continuing to decrypt the tracking value of the other blocks until the genesis block is reached and the original video file is recovered. The decryption may involve decrypting the headers and video files and associated metadata at each block, as well.”, and pars. [0098 and 134] as explained above to storing versions and symmetric encryption key, and [0173], e.g., “The encrypted file f(file) may be decrypted 2100…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and further in view of Saurabh et al., US Pub. No. 20220114150 (hereinafter as “Saurabh”).
Regarding claim 2, the claim is rejected by the same reasons set forth above to claim 1. Patel does not explicitly teaches the limitations recite in the claim.
In the same field of endeavor (i.e., blockchain processing), Saurabh teaches:
transmitting, by the document authoring application, an audit request for an audit trail of the document to the document management system, the audit request comprises the blockchain reference (par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”, wherein the chaincode (i.e., hash code/keys/identifier(s), digital assets) is interpreted as the reference, see further in pars. [0079] “digital assets as blocks written to the audit trail 129, group the storage transactions into blocks, and build a hash chain over the blocks.”, and [0086]); 
receiving, by the document authoring application, the audit trail from the document management system (par. [0019] “query the ledger(s) containing the audit trail…”; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”); and 
outputting, by the document authoring application, at least in part the audit trail (par. [0019] “The one or more digital assets that may comprise the audit trail can be forwarded from respective monitoring servers, logging servers and/or output from migration tools toward nodes of a blockchain network being utilized by a blockchain platform using an application programming interface (API) functionality to execute application code to implement one or more blockchain transactions. Administrators and/or auditors responsible for tracking the progress of the tasks can access and audit the blocks of the audit trail via the blockchain platform, query the ledger(s) containing the audit trail…”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Saurabh would have provided Patel with the above indicated limitation for performing of audit trail for the file/document storing the blockchain more efficient security (Saurabh: Abstract, and pars. [0018-19]).

Regarding claim 3, Patel and Saurabh teach: wherein the document authoring application (Patel: fig. 1, elements 124 and 120, fig. 17 via Application(s) for authoring user/member requests, and par. [0046] “The blockchain configuration may include one or more applications 124 linked to application programming interfaces (APIs) 122 to access and execute stored program/application code 120 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 104-110.”) comprises
a software add-in for obtaining the blockchain reference (Patel: par. [0046] “The blockchain configuration may include one or more applications 124 linked to application programming interfaces (APIs) 122 to access and execute stored program/application code 120 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 104-110.” Wherein the own application/software is interpreted as the software add-in for obtaining/receiving the blockchain reference, see fig. 1, elements 124,120, fig. 17; and Saurabh: fig. 2A, elements 120, and 124; par. [0019] and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”), 
transmitting the document access request (Patel: fig. 14 and fig. 17, wherein the “Application” is interpreted as the document authoring application; and par. [0053] “the chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, and par. [0055] as well for transmitting request algorithm); 
receiving the temporary file (Patel: pars. [0003] discloses “a version of the video file” is interpreted as the latest version corresponding to “an original version of the video file”, and [0004]; par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”; and pars. [0117] wherein the “version number” is indicated the new/latest version, and [0118]), 
transmitting the audit request (Saurabh: par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”, wherein the chaincode (i.e., hash code/keys/identifier(s), digital assets) is interpreted as the reference, see further in pars. [0079] “digital assets as blocks written to the audit trail 129, group the storage transactions into blocks, and build a hash chain over the blocks.”, and [0086]), 
receiving the audit trail (Saurabh: par. [0019] “query the ledger(s) containing the audit trail…”; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”), and
outputting the audit trail (Saurabh: par. [0019] “The one or more digital assets that may comprise the audit trail can be forwarded from respective monitoring servers, logging servers and/or output from migration tools toward nodes of a blockchain network being utilized by a blockchain platform using an application programming interface (API) functionality to execute application code to implement one or more blockchain transactions. Administrators and/or auditors responsible for tracking the progress of the tasks can access and audit the blocks of the audit trail via the blockchain platform…”).  

Regarding claim 4, Patel and Saurabh teach: 
wherein the temporary file further comprises the blockchain reference (Patel: pars. [0004]; par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”, wherein the code is interpreted as the blockchain reference); and 
wherein the audit request comprises the blockchain reference of the temporary file (Saurabh: Saurabh: par. [0019] “query the ledger(s) containing the audit trail…”; par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”, and par. [0073] discloses the chaincode and digital assets embedded the blockchain reference). 

Regarding claim 13, the claim is rejected by the same reasons set forth above to claim 1. Patel does not explicitly teaches the limitations recite in the claim.
In the same field of endeavor (i.e., blockchain processing), Saurabh teaches: 
receiving user input for an audit trail of the document (par. [0019] “query the ledger(s) containing the audit trail…” interpreted user input=query for the audit trail; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”); 
causing the document authoring application to transmit an audit request for the document to the document management system, the audit request comprises the blockchain reference (par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”, wherein the chaincode (i.e., hash code/keys/identifier(s), digital assets) is interpreted as the reference, see further in pars. [0079] “digital assets as blocks written to the audit trail 129, group the storage transactions into blocks, and build a hash chain over the blocks.”, and [0086]); 
receiving, by the computing device, contents of the audit trail of the document ar. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”; 
outputting, by the computing device, at least in part the contents of the audit trail (par. [0019] “The one or more digital assets that may comprise the audit trail can be forwarded from respective monitoring servers, logging servers and/or output from migration tools toward nodes of a blockchain network being utilized by a blockchain platform using an application programming interface (API) functionality to execute application code to implement one or more blockchain transactions. Administrators and/or auditors responsible for tracking the progress of the tasks can access and audit the blocks of the audit trail via the blockchain platform, query the ledger(s) containing the audit trail…”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Saurabh would have provided Patel with the above indicated limitation for performing of audit trail for the file/document storing the blockchain more efficient security (Saurabh: Abstract, and pars. [0018-19]).

Regarding claim 14, Patel and Saurabh teach: 
wherein the document authoring application is running on the computing device (Patel: see fig. 1, elements 120 and 124 are interpreted as the document authoring application which is running on the computing device, see fig. 10); and 
wherein causing the document authoring application to transmit the document access request comprises transmitting, by the document authoring application, the document access request to the document management system (Patel: fig. 14 and fig. 17, wherein the “Application” is interpreted as the document authoring application; and par. [0053] “the chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, and par. [0055] as well for transmitting request algorithm); and 
wherein causing the document authoring application to transmit the audit request comprises transmitting, by the document authoring application, the audit request to the document management system (Saurabh: see fig. 2A; and par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”, wherein the chaincode (i.e., hash code/keys/identifier(s), digital assets) is interpreted as the reference, see further in pars. [0079] “digital assets as blocks written to the audit trail 129, group the storage transactions into blocks, and build a hash chain over the blocks.”, and [0086]).  

Regarding claim 15, Patel and Saurabh teach: 
wherein receiving the contents of the document comprises receiving, by the document authoring application, a temporary file comprising the blockchain reference and the contents of the document corresponding to the selected virtual file (Patel: par. [0052] “…The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary data” and “smart contract” of the blockchain include as the blockchain reference, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself… local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage …”, wherein the video file includes the content of document/file); 
wherein the audit request comprises the blockchain reference of the temporary file (Saurabh: par. [0019] “…the audit trail can be forwarded from respective monitoring servers, logging servers and/or output from migration tools toward nodes of a blockchain network being utilized by a blockchain platform using an application programming interface (API) functionality to execute application code to implement one or more blockchain transactions… responsible for tracking the progress of the tasks can access and audit the blocks of the audit trail via the blockchain platform, query the ledger(s) containing the audit trail, …” wherein the query=request; par. [0097] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified” wherein the smart contract code used to create temporary data structure is interpreted as the reference of the temporary file); and 
wherein receiving the contents of the audit trail comprises receiving, by the document authoring application, the audit trail (Saurabh: par. [0019] “query the ledger(s) containing the audit trail…”; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”).  

Regarding claim 16, Patel and Saurabh teach: wherein the document authoring application (Patel: fig. 1, elements 124 and 120, fig. 17 via Application(s) for authoring user/member requests, and par. [0046] “The blockchain configuration may include one or more applications 124 linked to application programming interfaces (APIs) 122 to access and execute stored program/application code 120 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 104-110.”) comprises  
a software add-in for transmitting the document access request (Patel: fig. 14 and fig. 17, wherein the “Application” is interpreted as the document authoring application; and par. [0053] “the chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, and par. [0055] as well for transmitting request algorithm), 
receiving the temporary file (Patel: pars. [0003] discloses “a version of the video file” is interpreted as the latest version corresponding to “an original version of the video file”, and [0004]; par. [0052] “The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data for the blockchain is identified.”, wherein the “temporary” data structure is interpreted as the temporary file, and par. [0153] “…store records, including a copy of a shared ledger for the blockchain and the blockchain itself. In one embodiment, the participants may have local or temporary ledgers, which may store processing changes of the video file before it is endorsed and approved through consensus. Once there is endorsement and consensus, the blockchain may be appended with a new block to reflect the processing change and the shared ledger may be updated accordingly for storage on all participant computers in the network.”; and pars. [0117] wherein the “version number” is indicated the new/latest version, and [0118]), 
transmitting the audit request (Saurabh: par. [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”, wherein the chaincode (i.e., hash code/keys/identifier(s), digital assets) is interpreted as the reference, see further in pars. [0079] “digital assets as blocks written to the audit trail 129, group the storage transactions into blocks, and build a hash chain over the blocks.”, and [0086]), 
receiving the audit trail (Saurabh: par. [0019] “query the ledger(s) containing the audit trail…”; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”), and
outputting the audit trail (Saurabh: par. [0019] “The one or more digital assets that may comprise the audit trail can be forwarded from respective monitoring servers, logging servers and/or output from migration tools toward nodes of a blockchain network being utilized by a blockchain platform using an application programming interface (API) functionality to execute application code to implement one or more blockchain transactions. Administrators and/or auditors responsible for tracking the progress of the tasks can access and audit the blocks of the audit trail via the blockchain platform…”).  

Regarding claim 18, Patel and Saurabh teach: wherein the document authoring application is running on at least one server remote from the computing device (Patel: see Abstract, e.g., “one or more of authorizing a blockchain for a video file…”; and fig. 1, element 120, 122-124 are authoring application is running on at least server remote from the peers computing device(s); and fig. 3 and fig. 15) and accessible by the computing device via a web browser running on the computing device (Saurabh: pars. [0054] e.g., “The applications are accessible from various client devices through a thin client interface such as a web browser…”, and [0063] “cloud computing environment 300 includes one or more cloud computing nodes 310 with which customers can access using client devices operated or configured by cloud consumers. Nodes 310 of the cloud computing environment 300, such as one or more host systems or edge devices may communicate with one another and may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This may allow the cloud computing environment 300 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on the client devices 318a-318n connecting or communicating with the nodes 310 of the cloud network 250. It is understood that the types of client devices 318a-318n connected to the cloud computing environment 300 are intended to be illustrative only and that computing nodes 310 of the cloud computing environment 300 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser)”).

Regarding claim 21, Patel and Saurabh teaches: 
receiving an audit request for an audit trail of the document from the document authoring application, the audit access request comprising the blockchain reference (Patel: fig. 1, element 120 – Application code is authoring application; Saurabh: fig. 2A, element 120; and par. [0019] “query the ledger(s) containing the audit trail…”; par. [0098] “The chaincode receives a hash 605 and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details (e.g., thus confirming a transfer of the digital asset such as a log, record, alert or event to the audit trail 129; or identifying a discrepancy with a perspective transfer of a digital asset, etc.)…”, and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129…”);
obtaining the audit trail of the blockchain corresponding to the blockchain reference (Saurabh: fig. 5A, elements 102, 120 and 529; and par. [0099] wherein the chaincode and signature are interpreted as the blockchain reference); and 
transmitting the audit trail to the document authoring application (Saurabh: par. [0101] “…verify (a) that the transaction proposal 59 to add the digital asset to the block comprising the audit trail 129 …”, fig. 5A elements 102, 120, and 529).  

Regarding claim 22, Patel and Saurabh teach: 
wherein receiving the document access request from the document authoring application comprises receiving the document access request from a software add-in of the document authoring application configured to interface the document authoring application with the document management system (Patel: par. [0046] “The blockchain configuration may include one or more applications 124 linked to application programming interfaces (APIs) 122 to access and execute stored program/application code 120 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 104-110.” Wherein the own application/software is interpreted as the software add-in for obtaining/receiving the blockchain reference, see fig. 1, elements 124,120, fig. 17; and Saurabh: fig. 2A, elements 120, and 124; par. [0019] and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”); and 
wherein receiving the audit request comprises receiving the audit request from the software add-in of the document authoring application (Patel: par. [0046] “The blockchain configuration may include one or more applications 124 linked to application programming interfaces (APIs) 122 to access and execute stored program/application code 120 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 104-110.” wherein the own application/software is interpreted as the software add-in for obtaining/receiving the blockchain reference, see fig. 1, elements 124,120, fig. 17; and Saurabh: fig. 2A, elements 120, and 122 - API; par. [0019] and [0112] “…receiving the original update request which invoked the chaincode to update the ledger comprising the audit trail 129. The peer nodes 104-110 may validate the blocks received from the ordering node and if the update request is considered valid, each peer node receiving a block from the ordering node may update their copy of the ledger of the audit trail 129 maintained by each peer node 104-110 (if a consensus was reached by the peer nodes 104-110 to perform the update transaction). In some embodiments, upon a validated update of the ledger comprising the audit trail 129, peer nodes 104-110 may generate an event to signify the completion of the update transaction and transmit the event to the application 124 or API 122 that generated the initial transaction request.”.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and further in view of Chee et al., US Pub. No. 2020/0202021 (hereinafter as “Chee”).
Regarding claim 8, the claim is rejected by the same reasons set forth above to claim 1 and claim 6. Furthermore, Patel teaches: wherein obtaining the blockchain reference comprises retrieving the blockchain reference from the virtual file in response to a user request via the virtual file system (pars. [0050] “…The physical infrastructure 114 may be utilized to retrieve any of the data or information described herein.”; and [0052] smart contract is also interpreted as virtual file having code (e.g., hash code/keys/reference),  par. [0053] “…receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, wherein the authorization key is interpreted as the reference to the user request service, and [0102] “The digital content may include one or more media files and associated information. The media files may contain images, video, graphics, animations, web pages, documents, or other forms of digital content. The immutable, append-only aspects of the blockchain serve as a safeguard to protect the integrity, validity, and authenticity of the digital content,…”, and [0172] temporary data structure having virtual file (e.g., VM image), and [0061] “retrieve the user’s enrollment and transaction certificates from the certificate authority…”).  
However, Patel does not explicitly teach the limitation “to open the document corresponding to the virtual file.” (*** Examiner’s note: Applicant discloses/defines in the specification at par. [0020] “…receiving, by the computing device, user input to open a document corresponding to a selected virtual file of the one or more virtual files…”, and pars. [0104-105]; and further shown is FIGURE 4)
In the same field of endeavor (i.e., data processing), Chee technically teaches: “to open the document corresponding to the virtual file.” (par. [0061] “However, be setting the entitlement mode to linked, they have each enabled other downstream nodes to see the document A and the document B. In this example, the manufacturing node 420 sends manufactured goods to retailer node 430. Here, the retailer node 430 is given permission to view both document A and document B …”; par. [0042] e.g. “an open node which indicates that the data should be entitled to all participants in the solution, a linked mode that specifies that the data should be entitled to all participants that are involved in the supply chain flow (e.g., event drive process chain) for the specified item(s) referenced by the data file 120…”, and [0043-44] e.g., “opening information such as the data file 120” and “all nodes in the network 100 may access a data file when the entitlement node is set to open”, and [0082] “the determining may include determining to reveal the data file to blockchain nodes outside the event-driven process in response to the retrieved entitlement mode indicating an open mode”; pars. [0028] teaches the “smart contract” which is interpreted as the virtual file containing the blockchain reference and/or properties/policy/metadata of the blockchain database, see in [0037 and 0045-48] for details of smart contract=virtual file in the virtual machine/system with the blockchain and accessing).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Chee would have provided Patel with the above indicated limitation to perform opening document per user request (Chee: Abstract: wherein data file is interpreted as “document”, figs. 4A-4B, wherein “Retailer 430” is/are interpreted as user who input request to open document correspond to smart contract of blockchain system, see pars. [0037, 0043-48]).

Regarding claim 9, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Patel teaches: wherein obtaining the blockchain reference comprises retrieving the blockchain reference from the virtual file in response to a user request via the document authoring application (see again in pars. [0052] smart contract is also interpreted as virtual file having code (e.g., hash code/keys/reference), par. [0053] “…receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details.”, wherein the authorization key is interpreted as the reference to the user request service, and par. [0172] temporary data structure having virtual file (e.g., VM image), and [0061] “retrieve the user’s enrollment and transaction certificates from the certificate authority…”, see further in figs. 3, 16-17).
However, Patel does not explicitly teach the limitation “to open the document corresponding to the virtual file.” (see above to claim 8 for explanation of the Applicant’s disclosure/figures the claim limitation)
In the same field of endeavor (i.e., data processing), Chee technically teaches: “to open the document corresponding to the virtual file.” (par. [0061] “However, be setting the entitlement mode to linked, they have each enabled other downstream nodes to see the document A and the document B. In this example, the manufacturing node 420 sends manufactured goods to retailer node 430. Here, the retailer node 430 is given permission to view both document A and document B …”; par. [0042] e.g. “an open node which indicates that the data should be entitled to all participants in the solution, a linked mode that specifies that the data should be entitled to all participants that are involved in the supply chain flow (e.g., event drive process chain) for the specified item(s) referenced by the data file 120…”, and [0043-44] e.g., “opening information such as the data file 120” and “all nodes in the network 100 may access a data file when the entitlement node is set to open”, and [0082] “the determining may include determining to reveal the data file to blockchain nodes outside the event-driven process in response to the retrieved entitlement mode indicating an open mode”; pars. [0028] teaches the “smart contract” which is interpreted as the virtual file containing the blockchain reference and/or properties/policy/metadata of the blockchain database, see in [0037 and 0045-48] for details of smart contract=virtual file in the virtual machine/system with the blockchain and accessing).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Chee would have provided Patel with the above indicated limitation to perform opening document per user request (Chee: Abstract: wherein data file is interpreted as “document”, figs. 4A-4B, wherein “Retailer 430” is/are interpreted as user who input request to open document correspond to smart contract of blockchain system, see pars. [0037, 0043-48]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169